          Case 1:20-cv-00496-VEC Document 12 Filed 05/08/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

                                                                   1:20-cv-00496 (VEC)
 Veronica Sanders, individually and on
 behalf of all others similarly situated,

                  Plaintiff,                      NOTICE OF APPEARANCE

         vs.

 Trader Joe’s Company,

                   Defendant.



        PLEASE TAKE NOTICE that Rory F. Collins of Faegre Drinker Biddle & Reath LLP

hereby enters his appearance on behalf of Trader Joe’s Company.



 Dated: May 8, 2020                           s/ Rory F. Collins
                                              Rory F. Collins (NY Bar. No. 5549670)
                                              FAEGRE DRINKER BIDDLE &
                                              REATH LLP
                                              2200 Wells Fargo Center
                                              90 South Seventh Street
                                              Minneapolis, MN 55402-3901
                                              Telephone: (612) 766-7000
                                              Fax: (612) 766-1600
                                              rory.collins@FaegreDrinker.com

                                              Attorney for Defendant Trader Joe’s
                                              Company




US.127931475.01
